Mayes, J.,
delivered the opinion of the court.
At the May term of the circuit court of Leake county, B. B. Bobbitt et al., brought an action of ejectment against J. L. Jordan to recover possession of the tract of land in controversy. This declaration was filed on the 19th day of December, 1905, and plaintiffs allege in the declaration that their right to the *74possession of the land, accrued to them on the 15th day of August, 1903. It will be seen from the above statement that this suit was instituted about sixteen months after the date it is alleged that the cause of action accrued. The importance of emphasizing this will be made manifest later on in the opinion. Jordan pleaded the general issue, whereupon the case went to trial on facts lying almost entirely of record.
The facts are as follows: The common source of title is A. I. Bobbitt, the ancestor of plaintiffs. Mr. Bobbitt died in October, 1861, and at the date of his death he owned the land in controversy. When he died he left a widow, Mrs. Mary E. Bohbitt, and five children. One of these children, Alfonso Bobbitt, died young without heirs, and the other four children were the plaintiffs in this case in the court below. Shortly after the death of A. I. Bobbitt, his widow was appointed administratrix, and John A. Hanson was appointed administrator of the estate. It is shown that Hanson served as administrator until March, 1873. Some two or three years after the death of A. I. Bobbitt, his widow, Mrs. Mary E. Bohbitt, married one II. A. Middleton. In 1864, Bobbitt’s widow, then Mrs. Middleton, procured from the probate court of Leake county an allotment of her dower. This allotment of dower included the lands in controversy. In December, 1867, Mrs. Middleton conveyed the dower land to one W. B. Mann. In 1867, the administrator, John A. Hanson, petitioned the probate court to declare the estate of A. I. Bobhitt insolvent and to authorize him to sell the real property belonging to the estate for the purpose of paying the debts. It seems that this petition did not embrace the dower lands. On October 14, 1867, the probate court made an order directing the sale of the lands as prayed for. This order to sell was never executed. It seems that nothing more was done in this matter until the year 1871,-ten years after the death of Bobbitt, when Hanson, who was still the administrator, presented another petition to the court calling attention to the fact that the court had previously de*75dared the estate insolvent, and again asking for the sale of the realty to pay the debts. In this petition he asked that he be authorized to sell all the land, induding the dower. It seems that nothing was done, however, except the filing of the petition. In October, 1872, eleven years after the death of Bobbitt, still another petition was presented to the court suggesting that-it had made an order at its Odober term,’ 1867, declaring the estate of Bobbitt insolvent, and this petition prayed for authority to sell all the land, including the dower, and the land in controversy for the purpose of paying the debts. At the February term, 1873, a pro confesso was entered against all defendants, heirs of Bobbitt, and a decree entered directing the sale of the property. This decree seems to have been entered at the February term, 1873. In August, 1873, Raymond Reid suggested the death of John A. Hanson, the former administrator, and prayed to be appointed in his stead. On the 6th day of August, in the same year, an order was entered directing Reid, administrator, to sell the land. At the February term of the chancery court in 1871, Reid, administrator, filed his report, wherein he states that he sold all the land, and the particular land in controversy was sold to W. B. Mann for cash, and he further recites “ that the said several purchasers having fully complied with the terms of the sale, by paying the purchase money, for the several parcels of land, and that the deeds have been made to the purchasers by the administrator.” It is not shown that there was ever any confirmation of this sale by any decree of the court. It is needless to trace the further variations in the history of this title, as it appears in this record, further than to make this statement about it: That J. L. Jordan is a remote vendee under the title of W. B. Mann. It is the sale under the decree of the court to W. B. Mann that is sought to be invalidated, and upon the validity of this sale, or its invalidity, all subsequent titles depend. This suit is an action in ejectment brought by the heirs of Bobbitt to recover as reversioners the eighty acres of land comprising the home*76stead, of their father, and claimed to have been purchased by W. B. Maun under the sale by the administrator November, 1873. W. B. Mann, the purchaser, was in possession of this land at the time he purchased at the administrator’s sale by virtue of a deed executed to him by the widow, Mrs. Middleton, and her husband, in 1867, about six years before the sale of the administrator and the purchase by Mann. In other words, it may be considered as a conceded fact in this case that Mann took possession of this property by virtue of the deed to the dower interest of Mrs. Middleton made in December, 1867, and not by virtue of his purchase at the sale of the administrator in 1873, being already in possession under the deed of the dower interest when he bought at the administrator’s sale. Mrs. Middleton died in June, 1904, so .that whatever estate Mann obtained by virtue of the conveyance of the dower interest of Mrs. Middleton in 1867 terminated in June, 1904, and from that time on the parties in possession were in possession under such right as was obtained by virtue of the sale by the administrator. In other words, until the death of Mrs. Middleton, all the vendees of Mann held possession of this property by virtue of the conveyance by Mrs. Middleton of her dower interest, and their ^possession was not adverse to the Bobbitt heirs up to the date of the death of Mrs. Middleton. After that time, which covered a period of about sixteen months from the date of the death to the time of the institution of this suit, whatever claim the vendees had was based upon the title obtained by Mann at the administrator’s sale, and was adverse to the heirs.
Counsel for appellee introduced no testimony impeaching the good faith of the sale. Nowhere in this record does it appear that any witness has taken the stand to testify that the sale was not made in good faith, and the purchase money paid. Appellees rely solely upon the record to prove this, and rely upon it to impeach the good faith of this transaction and set aside this sale, for there is no hint by any witness who has taken the stand, or been introduced on either side, that this *77sale was not made in good faith, and the purchase money paid, as is stated in the report of the administrator. It seems that they rely upon the' fact that from an inspection of the record at the time of this sale it would appear that when the decree of insolvency was made, and the property ordered to be sold for the payment of the debts, the debts propounded seemed to be barred; but at the time this petition was filed the statute of limitations was not pleaded, and, even though the accounts filed with the petition might appear to be barred, the statute of limitations was not set up, and, upon the showing made by the administrator that there were debts, the decree of insolvency was made, and the property ordered to be sold, and the sale took place, so that we have the property sold by order of the probate court, and with no proof in the record that the sale ivas not made in good faith, and the purchase money paid, unless it can be said that the irregularities in the record leading up to the sale constitute the proof, and a suit brought to recover the property more than one year after the sale and more than one year after the time when there was no obstacle in the way to prevent a suit by the heirs. The decree of the probate court in 1873, ordering these lands to be sold, appears to be void for want of proper notice to the parties.
The rights of the parties must be determined under the law as it stood under the Code of 1871, since all the statutes prescribing the limitation period applicable to all property sold by order of the chancery court (that is to say, § 2693, Code 1880, § 2760, Code 1892, and § 3122, Code 1906) are expressly made to apply prospectively (that is, to sales hereafter made leaving unaffected the period of limitation in operation at the date of any sale ordered by the court). The sole question in this case is whether or not, under § 2173 of the Code of 1871, the statute of limitations bars the heirs from availing themselves of the invalidity of the decree of sale, when, as a matter of fact, at the date of sale they could not have instituted suit to recover this land. Section 2173 of the Code of 1871 provides as fol*78lows: ' “ No action shall be brought to recover any property heretofore sold by any administrator, executor, or guardian, by virtue of the order of any probate court in this state, on the ground of the invalidity of such sale, unless such action be commenced within one year after this chapter shall take effect, if such sale shall have been made in good faith, and the purchase money paid; nor shall any action be brought to recover land or other property, hereafter sold by order of a chancery court, where the sale is in good faith and the purchase money paid, unless brought within one year.after such sale.” It is the latter clause of this section which is involved, since this sale was made after October 1, 1871. Now, let us emphasize the fact that this sale was made in 1873, and when the sale was made the heirs could not have brought suit at law to recover the land, because Mann was in possession of the land under a deed to the dower interest of Mrs. Middleton. In other words, he was in possession by virtue, of a purchase made by him of the life estate held by Mrs. Middleton, and no suit that could have been instituted by the heirs could have turned him out, nor could they, in the language of the statute, have brought any suit “ to recover the land,” because the onlyánterest tiiey had was the reversion, and this interest did not take effect until the termination of the prior life estate held by Mann under his purchase from Mrs. Middleton. The whole court concede that 'the heirs could not have brought suit at law to recover possession of the property at the date of sale. The question then is: If it would have been impossible for them to bring the suit within one year from the date of sale, because they did not have any right to ■recover the land at law, does this statute apply to them ? In other words, where property is sold by order of the court, and the property sold consists of the reversion after the termination of a prior estate, either for life or years, and the parties buying the reversion have no right of entry until the termination of the prior estate, and the,heirs have no right to possession at the date of sale nor within one year after, does this statute apply ? Is *79the statute to be destroyed in every case where there is an outstanding estate, either in curtesy, dower, or for a term of years, or must the party having the right to sue bring suit one year after the termination of the outstanding estate in a case where the purchaser of the reversion at the sale takes possession and commences to hold under the title acquired at the sale ? In such a case, where the sale is made by virtue of an order of the court, is the one-year statute to be applied from the date at which the right to bring a suit accrues ? If not the one-year statute, what statute of limitations is to control? It must not be forgotten that from necessity grew the statute. While it seems peremptory and harsh, its purpose is beneficent. Before the passage of this act, as the legal history of this state shows, the purchaser at a probate sale was merely the purchaser of a lawsuit. This being the case, property sold at an administrator’s, executor’s, or guardian’s sale was sold at a sacrifice. TIeirs and Avards were stripped of their property for a mere song, and purchasers at these sales felt no security under their purchases. It Avas to cure these evils, and to secure to these parties a more just return for the sale of their property when misfortune made the sale necessary, that this statute was passed. The statute is Arise, wholesome, necessary. The beneficent purpose aimed at by this statute should not be destroyed. 11 Am. Dec., note on page 627; Waln v. Shearman, 8 Serg. & R. (Pa.) 357 et seq., 11 Am. Dec., 624.
The question is Avhether or not the one year’s statute of limitations, provided by § 2173 of the Code of 1871, has any application to the case of a remainderman. This question was settled by the case of Morgan v. Hazlehurst Lodge, 53 Miss., 665. In that case, the court says, on page 681: “ It is impossible to suppose that the statute of 1871 intended to cut off the right of the heir to the land, unless there Avas some person in possession against whom he might bring the action. . . . In such a case, the heir would not lose his right of action until the vendee of the administrator entered or asserted such owner*80ship as amounted to a disseisin. It would be meaningless, under the act of 1844, to say that the heif shall lose his right of entry in three years, when during that time, nobody was opposing his right and holding him out; no one being in possession against whom he could assert it by suit. So under the.present law, it is futile to say that he must bring his action 'within a year, when there is no disseisor in possession against whom he could bring it. Statutes of limitation assume that the claimant has a right of action which he forbears to assert, and may lose if he does not use in time; but how sue, when no one is in adverse possession to him? . . . The statutes applies the limitation, on the assumption that the vendee, or some one under him, was in possession when the statute went into force, and intends to apply the bar within a year thereafter.” The above case was decided in 1876, five, years after the enactment of § 2173 of the Code of 1871, and is practically a contemporaneous construction of the statute in question. It expressly holds that when, for any reason, the person entitled to bring the action cannot do so, then the one-year statute applies only from the time when the suit could be brought, and expressly holds that this statute commences to run from the date at which the right to sue first accrues. From 1867 to June, 1904, Mann and his vendees were in possession of the property by virtue of the conveyance made by Mrs. Middleton of her dower estate. After her death in June, 1904, and about eighteen months before this suit was instituted, the parties in possession held by virtue of the administrator’s deed, and the heirs, not having instituted their suit within the year, cannot now do so.
In the case of Hall v. Wells, 54 Miss., 297, the court begins its opinion by the statement that “ we adhere to the views expressed in Morgan v. Hazlehurst Lodge, 53 Miss., 665.” In Morgan v. Hazlehurst Lodge, supra, on page 682, Judge Simraix, delivering the opinion of the court, says: “ The statute is remedial and curative, has its origin in that policy, and, if the words will admit it, should receive that construction which *81will accomplish the end aimed at. It was meant to cure all defects in the sale, no matter from what cause, whether before or after decree, unless the heir brought his action within the time to contest and show its validity. Though the sale be void, he is under color and claim of title, and the statute does no more than protect and perfect his imperfect right, after the expiration of a year from the time the right to bring the suit arose.” In Hall v. Wells, 54 Miss., 297, Judge Campbell, delivering the opinion of the court, after reaffirming the views of the court as announced in Morgan v. Hazlehurst Lodge, says: “ The section of the Code was not intended, and does not have the effect, to cure by express enactment illegal or defective proceedings in the probate court for the sale of property by administrators, executors, or guardians.” It may be readily admitted that this statute is not a curative statute, but how can that affect the proposition? Neither Judge Simkall, in delivering the opinion in the case of Morgan v. Hazlehurst Lodge, 53 Miss., 665, nor Judge Campbell, in delivering the opinion in Hall v. Wells, 54 Miss., 289, say that this statute is a curative statute intended to reach back and validate that which was invalid; but the statute, in its effect, operates both as a remedial and curative statute after one year from the date of sale, and this is what is stated by the court in Morgan v. Hazlehurst Lodge and in Hall v. Wells, supra. As is said in the opinion of the court in Hall v. Wells (page 297), the statute “ originated in the known fact that a'very large proportion of the sales of property by virtue of the orders of probate courts was void, from various causes; and, as insecurity of titles to property is a great public evil, it was determined to provide a short statute of limitations, applicable to all cases falling within the existing evil; and the section under review contains the provision to remedy it, not by relating back and validating proceedings, but by requiring all actions to recover any property before that sold by any administrator, executor, or guardian, by virtue of the order of any probate court, on the ground of the invalidity of such sale, *82if the sale was in good faith, and the purchase money paid, to be brought within one year after said section should take effect. This section applies to all sales of the class mentioned which are invalid, no matter on what ground. Any sale which is included in the evil intended to be remedied is embraced.” In neither of the cases referred to does the court say that this is a curative statute, in that it has any retrospective operation, reaching back .and making that valid which was invalid at the time it was done; but, in the language of Judge Campbell in Hall v. Wells, the statute “ is wholly prospective,” doing no more, quoting the language of Judge Simrall in the case of Morgan v. Hazlehurst Lodge, than to “ protect and perfect his imperfect right, after the expiration of a year from the time the right to bring the suit arose.” “ Statutes of limitation are statutes of repose, and we should seek in construing them to give them the operation intended. We must not defeat them by a strictness of construction it was never designed they should be subjected to.” Toll v. Wright, 37 Mich., in part of the opinion to be found on page 102. Again, in Morgan v. Hazlehurst Lodge, supra, on page 682, this court has said that this statute “ should receive that construction which will accomplish the end aimed at.”
Keeping in mind that this statute is a statute of repose, and that it should not be so strictly construed as to defeat the object aimed at, and we have a true key to its correct interpretation. What is the object aimed it? It can be stated in no better language than is stated in the case of Hall v. Wells: “It originated in the known fact that a very large proportion of the sales of property by virtue of the orders of probate courts were void, from various causes, and, as insecurity of title to property is a great public evil, it was determined to provide a short statute of limitations applicable to all cases falling within the existing evil; and the section under review contains the provision to remedy it.” The case before the court now is one of sale by order of the probate court, falls literally within “the existing evil,” and the one year’s statute is applicable *83to it, and begins to run from the date that plaintiffs could have maintained this suit, and, since they did not institute the suit -within the year, they are barred. This is expressly decided in Morgan v. Hazlehurst Lodge, reaffirmed in Hall v. Wells, and the correctness of the conclusion of the court in those cases is made more apparent on reading § 2170 of the Code of 1871, which provides that: “ When any person shall be prohibited by law, or restrained or enjoined by the order, decree or process of any court in this state, from commencing or prosecuting any action or remedy, the time during which such persons shall be prohibited, enjoined or restrained, shall not be computed as any part of the period of time limited by this chapter for the commencement of such action.” If the court had not already settled this question, the statute itself settles it. When the plaintiffs could not sue, this statute protected them and kept alive their right until such time as they could sue. When the right to sue accrued, the one-year statute began to run immediately, and at the end of one year from the date at which their right arose they were barred. No other statute of limitations can be applied, because the statute has made no exceptions, but includes all sales of any property sold by order of the chancery court. The statute does not say that it shall not apply to the sale of a reversion or a remainder. A reversion or remainder is property. The exact case has never before been before the court, but the same question has, and the question is expressly settled in the case of Morgan v. Hazlehurst Lodge, and, as already stated, if the court had not so decided, § 2170 of the Code of 1871 expressly provides the time when this suit shall be maintained, and expressly says that, while the person cannot bring the suit, such time shall not be computed as any part of the period of time limited by this chapter for the commencement of such action. It will be seen by this section, by its express provision, it is made to apply not to any particular section of the chapter, but to the entire chapter on the subject of limitations. Now, while there is no *84express statute prohibiting the plaintiffs in this suit from maintaining this action during the incumbency of the property by the life tenant, yet it is by virtue of the law that they are prohibited from maintaining this suit, and therefore, since the statute of limitations under construction is contained in this chapter, and they are prohibited by law from suing up to the date óf the termination of the life estate, they are included within the provisions of § 2170, by all sensible and reasonable construction of the statute, remembering that it is to be construed as not to defeat the end aimed at. Statutes of limitation are to be construed together, and one section is not to be excerpted from the entire statute and made to stand alone; but all the statutory provisions on the subject are to be construed, and they are to be so construed as to give effect to the purpose of its enactment. We have in this ease a sale by order of the probate court, a purchaser, possession taken under the title acquired at the sale at the death of Mrs. Middleton. The statute says that no action shall be brought to recover land or other property sold by order of the probate court where the sale is in good -faith and the purchase money paid, unless brought within one year after such sale. At the date of sale the parties could not sue at law. . Section 2170 provides that in such cases the statute of limitations shall begin to run only from the date when they could sue. We have the decision in Morgan v. Hazlehurst Lodge construing this statute and holding this to be the true construction. The decision was made almost contemporaneously with the statute, over thirty years ago, and by this decision a rule of property is established. To hold otherwise would mean that § 2178 should have added to it, by this court, that this section shall not apply to the sale of a reversionary interest. It would involve the overruling of the contemporaneous decision in the case of Morgan v. Hazlehurst Lodge. The construction we place upon the statute is in keeping with the spirit and purpose and end aimed at by the statute. By the construction which we place upon this statute these *85plaintiffs are not narrowed in any right which they acquired. Under our construction, they are relieved from the necessity of instituting this suit at any time during the life tenancy, which was for a period of nearly thirty years, and are only required to institute the suit within one year after the date when the life estate terminated. By our construction they are given broader rights than they would have had but for the life estate, and the integrity of the statute is preserved. The rights of the heirs are not the only rights which the statute under consideration guards, but it guards the rights of the purchaser as well. The purchaser may buy at a probate sale with as much reliance upon the effectiveness of the bar created by this statute, in a proper case, as the heir may look to it as his refuge in case the sale by order of the court was void. This statute was enacted for both parties, and each had a right to rely upon it.
The case of Clay v. Field, 115 U. S., 260, 6 Sup. Ct., 36, 29 L. Ed., 315, has no sort of application to the case under consideration, for the reason that the court states in its opinion that “ the court before which the case was tried expressly found that no money was ever paid on the bid, and no credit was ever entered upon the probated indebtedness.” Of course, under these facts, the statute did not apply, because the condition under which it is provided by the statute that the one-year statute may create a bar to a suit to recover land sold by order of the probate court did not exist, because, as the court says, the purchase money was not paid; but that is not the case here. There is nothing in this record which goes to show that the sale was not made in good faith, and the purchase money paid. Not a witness has been put upon the stand to deny these propositions, and if it be held that this sale was not in good faith, and the purchase money was not paid, it must be so held on the face of the record, let us see what the record shows: It shows that an application was made by the administrator to the court for the sale of this property to pay the debts. It contains *86a report made to the court by the administrator, in which he recites that the receipt of the money is expressly acknowledged by him. It shows that the administrator recites in his report that the purchasers have complied in every respect with the decree of the court, and there is not one syllable of testimony in the record to impeach the truthfulness of this report made by the administrator. It is true that the burden of proof rested upon those who claimed under this sale to show that the sale was made in good faith, and the purchase money paid; but they make out a prima facie case by the production of the record of the administrator showing a sale, a purchase, and the payment of the purchase price, and they may here rest their ease. The prima facie case thus made may be overthrown, but it must be upon some proof of bad faith. Fraud is not to be presumed, nor will mere irregularities and defects in the record prove fraud or bad faith, unless those defects and irregularities are such in themselves as furnish direct proof that the sale was not made in good faith, or the purchase money paid. Bad faith cannot be argued from the mere fact that the proceedings leading up to the sale were irregular, and such as to create a void sale. If this could be done, then there would be no need for the statute. The very object of it is to prevent these questions of irregularity, and defective proceeding, from being gone into for the purpose of vitiating the sale after the lapse of a year. In all the cases in which sales have been declared void under this statute on the ground of bad faith, it is because the facts of the case affirmatively show that something had been done which invalidated the sale, and in which the purchaser participated as well as the administrator. If these facts appear in the record, of course the statute has no application; but in this case there is absolutely nothing to impeach the good faith of the sale and the receipt'of the purchase money, save the fact that the record shows that the case is filled with defects and irregularities, such as would render *87the sale void but for the statute. There is no proof anywhere of any bad faith on the part of the purchaser.
In the case of Shannon v. Summers, 86 Miss., 619, 38 South., 345, in the opinion of the court to be found on page 629 of 86 Miss., page 347 of 38 South., the decision of the court held that this statute did not apply, and the court said: “ The burden is on the purchaser to show that the sale was made in good faith. That burden was not met in this case. It is evident from the testimony of Herron, the administrator, and of Bowland, purchaser, that the latter in purchasing the land acted as agent for the former, who was to take the lands off his hands, and that while the administrator, who owed all the debts chargeable against the estate, gave the estate credit by the amount of Howland’s bid for the land, yet Howland never paid Herron, either as administrator or otherwise, the amount of his bid.” It will be seen in this case that the reason for holding that the statute did not apply was because of the proven fraud of the administrator and purchaser in collusion with each other, and the failure to pay the purchase money. Hpon an examination of all the cases upon this subject, we find no ease which has ever held that defects and irregularities, appearing in the record, may alone be relied upon to show the bad faith of the sale, when there is nothing else in the record to prove it, and no testimony introduced by the party assaulting the sale which 'would tend to impeach it. The statute was designed for the express purpose of curing these very things, and to hold that they, in themselves, could furnish the proof to impeach the sale, would be to destroy and nullify the statute. There is no contention by anybody that this sale was a valid sale; but, as repeatedly held by this court, for the statute to become effective, it is not necessary that there should have been a valid sale. Indeed, if there was a valid sale there wouM have been no need for the statute. The purpose of the statute is to render unassailable, after one year from the date of sale, the title to any property sold by order of the probate court. In order for *88this statute to become effective and fasten itself upon the transaction, it is only necessary that the sale should take place by order of the court. It need not have been a valid sale. It extends to void sales. This whole record shows that this sale did take place under an order of the probate court. 11 Am. Dec., note on page 627; Richardson v. Brooks, 52 Miss., 118; Hall v. Wells, 54 Miss., 289; Jeffries v. Dowdle, 61 Miss., 504; Morgan v. Hazlehurst Lodge, 53 Miss., 665; Waln v. Sherman, 8 Serg. & R. (Pa.), 357 et seq., 11 Am. Dec., 624.
It may be conceded that the sale by the administrator was for debts barred by the statute of limitations, and that there was no proper notice served on the heirs, and that the sale was void; but all these things do not prevent the one-year statute of limitations from applying, because, however irregular and defective the proceedings leading up to the sale, still the court had jurisdiction of the administration, and the sale was made by order of the probate court. No act or irregularity of the administration can prevent the statute from running in favor of a purchaser who has paid the purchase money in good faith, unless he has participated in the wrongdoing of the administrator.
The purchaser is not required to examine the proceedings, or petition leading up to the sale. This is expressly held in the ease of Toll v. Wright, 37 Mich., in part of opinion rendered by Judge Coobey, to be found on page 100. We can do no better than quote, in support of our own views, a part of the opinion of Ju'dge Coobey in' construing a statute similar to ours, and sustaining our view, wherein he says, on page 101: “What, then, is the meaning of the statute when it speaks of sales ‘by an executor'or administrator under the provisions of this chapter ’ ? It certainly does not mean valid sales, for those need no protection. Neither can it mean sales lawfully ordered, for it makes no mention of any order, and speaks of sales only. Neither can it mean sales in which the statute has in all important particulars been followed, for the manifest *89purpose is to make an undisputed possession cure defects in the proceedings. Indeed, it cannot possibly, as we eoncéive, mean more than this: A sale purporting to be made under the provisions of the chapter, and in pursuance of an order professedly based upon them. If the administrator with such an order has made, sale under the provisions of this chapter and given a deed under which the necessary possession has been had, we think the case is fairly within the intent of the statute. Was such the ease here ? We think it was. Indeed, we understand it to be conceded that the probate court in making its order must have supposed it was under this chapter. The complaint is that the application for license to sell made out no case. But there was colorable ground for judicial action, if nothing more. The existence of charges of administration would have been a valid ground for an order, and, if the court assumed that expenses for the support of the children would constitute a lawful claim against the estate, we are not prepared to say that the proceedings could be assailed collaterally for any error in that regard. But it is enough for us to conclude that here was an order for the sale of these lands made in reliance upon this statute, and a sale made in pursuance thereof. Both the judge of probate and the administrator must have supposed they had this statute for their warrant. They assumed to be acting in pursuance of its provisions, and we think nothing more is requisite to entitle the purchaser and those claiming under him to the benefits of the limitation. Statutes of limitation are statutes of repose, and we should seek in construing them to give them the operation intended. We must not defeat them by a strictness of construction it was never designed they should be subjected to. Let it be conceded that the administrator’s sale was at the time void, the fact remains that the court assumed to order it under the provisions of this statute, and the administrator has followed its provisions in making the sale. It is consequently a sale ‘ pursuant to the provisions ’ of the statute in the sense in which we understand the Legisla*90ture to have employed these terms. But it is denied by the defendant that the Legislature has power to validate a void sale. This is not what is attempted here as we think. The statute is intended as a statute of limitation in the proper sense. It is true that the section first recited provides that ‘ no action for the recovery of any estate/ etc., shall be maintained ' unless commenced within five years next after the sale ’; and, if these words are taken literally, they would seem to cut off an action at the expiration of five years, though there had been no adverse possession. So construed, the statute would not be one of limitation, for the provision would apply equally to cases where parties were in the enjoyment of their rights and to those where they were deprived of them; but the idea of a statute of limitations is only this: That the remedy of the party is to be taken away because he is unreasonably negligent in the assertion of his rights.” We also cite Pryor v. Winter, 147 Cal., 554; 82 Pac., 202; 109 Am. St. Rep., 162; Rice v. Dickerman, 47 Minn., 527; 50 N. W., 698; Spencer v. Sheehan, 19 Minn., 338 (Gil., 292).
It is contended that it was the duty of the administrator to plead the statute of limitations, and Nutt v. Brandon, 85 Miss., 702, 38 South., 104, and Sivley v. Summers, 57 Miss., 712, are cited in support of the proposition. We concede the correctness of the statement, but do not see how this can have bearing on this , case, or prevent the one-year statute from applying. The administrator did not plead it, and the sale was made by order of the probate court, and the statute applies to all sales of property by order of the probate court, whether they be valid or invalid, nor does it matter under what circumstances the sale was made. As already stated, the design of the statute is to make perfect an imperfect title, acquired under a sale by the probate court, one year after the date of the sale, or one year after the date to which the parties may have instituted a suit for the recovery thereof. The case of Kessinger v. Wilson, 53 Ark., 400, 14 S. W., 96, 22 Am St. *91Rep., 220, cited by counsel for appellees, while seeming to support their contention, does not receive our approval. The authorities cited in the opinion do not sustain it, nor is it sound in its reasoning. In the case of Waln v. Sherman, 8 Serg. & R. (Pa.), 357, 11 Am. Dec., 624, cited in the case of Kessinger v. Wilson, supra, on page 360 of 8 Serg. & R. (11 Am. Dec., 624), the court in construing an act which provided that “ no action for the recovery of said lands shall lie, unless the same be brought within five years after the sale thereof for taxes,” said, on page 362 of 8 Serg. & R. (11 Am. Dec., 624) : “ What is to be the commencement of the period of limitation ? The best answer appears to be: The first moment when the action could have been brought.” 8 Serg. & R. (Pa.), 367, 11 Am. Dec., 624. In the same case, Duncan, J., in delivering the opinion on the construction of this statute, on page 368 of 8 Serg. & R. (11 Am. Dec., 624), says that, though the act require the suit to be brought within five years from the date of sale, the statute only begins to run when possession is taken under the sale, and it begins to run from whatever time it is taken, making time relate to possession, and not to the date of sale. This opinion also cited several cases, among them the case of Kearle (qui tam) v. Whitehead, Say. Rep., 313. In a footnote to be found in 11 Am. Dec., 627, it is stated that the soundness of the doctrine laid down in the case of Waln v. Sherman has been questioned in Arkansas; but that is the only State that has ever questioned its soundness that we have been able to discover. The decision in Waln v. Sherman was followed by the court in several subsequent decisions mentioned in the footnote above referred to. All of the equity of appellee’s position that the ten-year statute applies, instead of the one-year, as provided by § 2173 of the Code of 1871, applying to all sales by order of the chancery court, is based on the supposed impossibility of maintaining this suit because they were reversioners, and there was a life tenant in possession, and, of course, they could not maintain a suit to re*92cover possession of the land while the estate of the life tenant existed. This is true: They could not have maintained a suit to recover the possession of the land until the expiration of the life estate, but the sale by order of the chancery court cast a cloud on their title, and under § 975 of the Code of 1871, which provides that: “ When any person, not the rightful owner of any real estate, in this state, shall have any deed or other evidence of title thereto, or shall assert any claim, or pretend to have any right or title thereto, which may cause doubt or suspicion in the title of the real owner, such real owner may file a bill in the chancery court of the county in which the real estate may be situated, to have such deed, or other evidence of title, canceled, and such cloud, doubt or suspicion, removed from said title, whether such real owner be in possession, or be threatened to be disturbed in his possession or not; and any person having the equitable title to land in this state may, in like cases, file a bill to divest the legal title out of the person in whom the same may be vested, and to vest the same in the equitable owner ”— they could have maintained a suit in equity to set aside and cancel this very title immediately after the sale was made, while all the facts were fresh and obtainable, but this they did not do. On the contrary, when a full and complete remedy was open to them in the equity court, where they could have canceled and removed this cloud which has subsequently matured into perfect title, they wait thirty years or more — wait until more than one year after the expiration of the life estate — and then undertake to maintain this suit and have applied to it the ten-year statute. The ten-year statute could only apply in a case like this, where the reversioners had availed themselves of this equitable remedy under § 975 of the Code of 1871, and canceled the cloud cast on their title by the sale. Not having done so, in our judgment, by all right and reason no other statute can be applied except the one-year statute.

Reversed and remanded.